DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's preliminary amendment to Claims filed on December 9, 2020, Abstract and IDS  filed on August 20, 2020 are acknowledged.
2.2.	Claims 1-23 have been canceled. Claims 24-44 are newly added. 
2.3.	Support for newly added Claims 24-44 was found in original Claims 1-23 and Applicant’s Specification. Therefore, no New Matter has been added with instant Amendment.
2.4.	IDS filed on August 20,2020 has been considered by Examiner and attached to instant Action. NPL cited by this IDS was found in Parent Application 16/304,383.
Specification
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
3.1.	In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract of the disclosure filed on August 20,2020  is objected to because: Abstract does not provide: A) general chemical description of a polymers comprising unit S1 ( for example, polycarbonate) and B) general description and specific representative examples of groups X and Y, including chemical names.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
4.1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.2.	Claims 24-44 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,875,959. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 24-44 and Claims 1-21 of the US Patent  No. 10,875,959 directed to same polymers which have identical groups X3 – X11 and identical groups Y1, Y5  and Y10-Y20. Therefore, scope of Claims 24-44 of instant Application is greatly overlapping with scope of Claims 1-21 of US Pat No. 10,875,959.

 Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:
	Applicant’s claimed subject matter directed to specific class of aliphatic  polycarbonates, obtained by reaction of Cyclohexene dioxide  and/or  Limonene dioxide  with carbon dioxide, wherein in final polymer, has  at least one  Radical X ( see Claim 1) attached to  aliphatic cyclohexane ring. 
Similar polycarbonates are known in the art ( see Cherian et al WO 2011/163133;  Coates et al WO 2009/025850 , LA Pointe US 2011/02572296 see IDS filed on August 20, 2020 and also  Martin, Hauenstein and Li  - cited by Examiner on PTO -892 ).  However, no Prior art of Record  that do disclose all the structural features ( as Radical  X  – see Claim 1)  have been found. Note that Reference cited on IDS filed August 20, 2020 - Stober or Li  are publication of the Applicant and do not qualified as a Prior art.  
Therefore, Claims 24-44 would be allowable over the Prior art of Record if other issues indicated in this Office action would be resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765